             Case 8:18-bk-09803-RCT     Doc 29       Filed 01/30/19   Page 1 of 2



                                   ORDERED.

      Dated: January 29, 2019




                        UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
                                www.flmb.uscourts.gov

IN RE:

WILLIAM EDWARD MCVICAR, JR.                      CASE NO. 8:18-bk-09803-RCT
and MICHELLE ANNE MCVICAR                        CHAPTER 13

        DEBTOR(S).
                                                 /

   ORDER DENYING MOTION TO RECONSIDER MORTGAGE MODIFICATION
                         ORDER [DE #22]

    THIS CASE came before the Court at a hearing on January 23, 2019 at 9:30 a.m. upon the

Motion to Reconsider Mortgage Modification Order filed by Wells Fargo Bank, N.A.

(“Creditor”) on December 20, 2018 [DE#22]. The Court being otherwise more fully advised in

the premises, it is:
             Case 8:18-bk-09803-RCT            Doc 29      Filed 01/30/19       Page 2 of 2


     ORDERED:
1.   Creditor’s Motion to Reconsider Mortgage Modification Order is DENIED without
     prejudice.
                                                    ###

Attorney, Jeffrey S. Fraser, Esq. is directed to serve a copy of this order on interested parties who are
non-CM/ECF users and to file a proof of service within three days of the entry of the order.


Submitted by:
Jeffrey S. Fraser, Esq.
Albertelli Law
Attorney for Secured Creditor
PO Box 23028
Tampa, FL 33623
Telephone: (813) 221-4743
Facsimile: (813) 221-9171
Bkfl@albertellilaw.com
Alternte: jfraser@albertellilaw.com




                                                     2
